Citation Nr: 0004405	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-33 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1943 to May 1945.
  
By rating action of October 1968, the veteran was granted a 
disability pension.  Post traumatic arthritis of the right 
knee was included as a non-service connected disability.  
Notice to the veteran addressed the granting of a pension.  
By rating action of August 1982, it was noted that service 
connection for a right knee was previously denied.  Notice to 
the veteran addressed the granting of a pension.  As there 
was no notice regarding a denial of service connection for a 
right knee disability, the August 1982 rating action is not 
considered a final denial of service connection for a right 
knee disability.  By rating action of December 1991, it was 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a right knee disability.  The veteran received 
notice of this decision in that same month.  The December 
1991 decision is a final decision regarding the veteran's 
claim of service connection for a right knee disability.  By 
rating action in June 1997, it was determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for bilateral knee disabilities.  The 
veteran received notice of this decision that same month.  

In Evans v. Brown, 9 Vet. App. 273 (1996), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
indicated that in determining whether new and material 
evidence has been submitted, it is necessary to consider the 
evidence added to the record since the last time a claim was 
denied on any basis.  The current claim arises from the 
veteran's July 1997 request to reopen a claim for entitlement 
to service connection for a right knee disability; thus, the 
Board will address the issue of whether new and material 
evidence has been submitted since the last prior final rating 
decision in June 1997.

This appeal arises from an August 1997 rating decision from 
the Los Angeles, California Regional Office (RO) that 
determined that new and material evidence to reopen the 
veteran's claim for service connection for knee disabilities 
had not been submitted.  A Notice of Disagreement was filed 
in August 1997 and a Statement of the Case was issued in 
September 1997.  A substantive appeal was filed in October 
1997 with a request for a hearing at the RO before a Member 
of the Board.

On July 22, 1999, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999).  At the July 1999 Board 
hearing the veteran indicated that he was withdrawing his 
appeal as to whether new and material evidence had been 
submitted to reopen a claim for service connection for a left 
knee disability.

The Board notes that the appellant has requested service 
connection for the a left knee disability as secondary to a 
right knee disability.  Additionally, the veteran has 
requested service connection for a right eye disability.  The 
RO has not developed these issues.  The issues are not 
inextricably intertwined with the current appeal.  As no 
action has been taken, they are referred to the RO for the 
appropriate action. 



REMAND

A precedent holding of the United States Court of Appeals for 
the Federal Circuit (hereinafter "Federal Circuit") issued 
during the pendency of this appeal provides new guidance for 
the adjudication of claims for service connection based on 
the submission of "new and material evidence."  In the case 
of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. § 
3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C.A. § 5108) 
and, without sufficient justification or explanation, rewrote 
the statute to incorporate the definition of materiality from 
an altogether different government benefits scheme.

Pursuant to the holding in Hodge, the legal hurdle adopted in 
Colvin that required reopening of claim on the basis of "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case was declared invalid.  Thus, 
the legal standard that remains valid, 38 C.F.R. § 3.156(a), 
requires that in order for new evidence to be material, it 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."

The Court has held that its precedent decisions must be given 
full force and effect immediately, even when VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, a remand to the agency of 
original jurisdiction is required for the purpose of 
readjudication of the appellant's claim pursuant to the 
holding in Hodge, supra.  See also Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

The undersigned also notes that during the course of the 
veteran's July 1999 Board hearing, the veteran reported that 
he had treatment for a right knee disability at a VA Medical 
Center in Memphis, Tennessee between 1945 and 1947 and 
treatment for a right knee disability at a Los Angeles, 
California VA Medical Center beginning in 1960 to the 
present.  There is no evidence that the RO has attempted to 
obtain all of these medical records.  As VA treatment records 
are considered to be constructively included within the 
record, and must be acquired if material to an issue on 
appeal, it is necessary to obtain the aforementioned medical 
records prior to a final decision in this case.  See Dunn v. 
West, 11 Vet. App. 462 (1998); See also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Those records should be obtained 
and associated with the claims folder.

Therefore, this case is Remanded to the RO for the following 
development:

1.  The RO should obtain the veteran's 
treatment records from the Memphis, 
Tennessee VA Medical Center from 1945 
through 1947 and from the Los Angeles, 
California VA Medical Center beginning in 
1960.  Once obtained, all records must be 
associated with the claims folder.  

2.  The veteran's request to reopen his 
claim for entitlement to service 
connection for a right knee disability 
should be reevaluated in accordance with 
Hodge discussed above.  If it is 
determined that new and material evidence 
has been submitted, all appropriate 
development should be undertaken.  If the 
decision remains adverse to the veteran, 
he should be issued a supplemental 
statement of the case.  This should 
include a discussion of all evidence 
received since the last statement of the 
case was issued.  The appropriate 
criteria should be used in discussing the 
new and material issue.  Thereafter, the 
veteran should be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




